Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1-4 are currently pending and are subjected to restriction/election requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-2, drawn to a method of detection, classified for example, in CPC subclass G01N33 and various subgroups including subgroup G01N33/58.
Claims 3-4, drawn to a device, classified for example, in CPC subclass A61B and various subgroups including subgroup A61B10/02.
Invention of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of excising the mass, contacting the mass with a tumor targeting component and pro-detection component can be practiced by hand without requiring a device.
Restriction for examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The invention require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that a reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of the invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated an as election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Furthermore, the “conjugate comprising a tumor targeting component and a pro-detection component” encompasses an inordinately a large number of distinct conjugates based on various targeting components for various tumors and various pro-detection component. Moreover, in the conjugate compound of formula III, each of the group R1, R and L encompasses various structurally and functionally distinct groups and when substituted in the formula III compound with the various substitutions groups, the Formula III compound provides a large number of compounds that are structurally and functionally distinct.   Therefore, where an election of any one of Groups I or II is made, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of a conjugate compound representing a “conjugate comprising a tumor targeting component and a pro-detection component” and in the event of election of the compound of Formula III for “conjugate comprising a tumor targeting component and a pro-detection component”, Applicant is further required to elect a single disclosed species representing the compound of Formula III, including an exact definition of each and every substitution on the base molecule, wherein a single member at each substitution group or moiety is elected.  

the species have acquired a separate status in the art due to their recognized divergent subject matter.
the species of patentably distinct species require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641